       Case 4:20-cv-01247-BSM Document 4 Filed 12/28/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

KENNETH SCARVER,                                                         PETITIONER

v.                        CASE NO. 4:20-CV-01247-BSM

LAFAYETTE WOODS, JR, et al.                                           RESPONDENTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 28th day of December, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
